Citation Nr: 1631979	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  13-17 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a sleep disorder, now claimed as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension (claimed as high blood pressure), to include as due to herbicide exposure, now claimed as secondary to service-connected PTSD.

3.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss, now claimed as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for status post left radical inguinal orchiectomy (claimed as lymphoma of the left testis).

5.  Entitlement to service connection for weight gain as secondary to service-connected diabetes mellitus, type II.
6.  Entitlement to service connection for gastroesophageal reflux disease/hiatal hernia/gastrointestinal disorder, to include as secondary to service-connected PTSD.

7.  Entitlement to service connection for lumbosacral degenerative disc disease (claimed as a back condition), to include as secondary to service-connected bilateral lower extremity peripheral neuropathy.

8.  Entitlement to service connection for flat feet.

9.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity.

10.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity.

11.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

12.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

13.  Entitlement to an evaluation in excess of 50 percent for PTSD.

14.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

15.  Entitlement to an initial compensable evaluation for erectile dysfunction.

16.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

17.  Entitlement to an effective date earlier than January 2, 2013, for the assignment of a 50 percent evaluation for PTSD.

18.  Entitlement to an effective date earlier than January 2, 2013, for the grant of service connection for tinnitus.

19.  Entitlement to an effective date earlier than January 11, 2013, for the grant of service connection for erectile dysfunction.

20.  Entitlement to an effective date earlier than January 11, 2013, for the grant of special monthly compensation based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The RO also denied entitlement to TDIU in October 2013 and November 2013 decisions.  Thereafter, the RO determined that the TDIU claim was part of the pending appeal and readjudicated the issue in a September 2014 supplemental statement of the case.  See May 2014 deferral.

In the July 2013 rating decision, the RO increased the evaluation for PTSD to 50 percent, effective from the date of the claim for increase.  Because this evaluation does not represent the highest possible benefit, the issue is in appellate status and has been recharacterized as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal, with the exception of VA treatment records already considered by the RO.

The record shows that the Veteran also requested a higher evaluation for the service-connected diabetes mellitus, type II in the January 2, 2013, claim; however, it does not appear that the RO addressed this claim in the July 2013 rating decision.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran and his representative submitted additional medical records in September 2014 and October 2015.  In a July 2016 letter, the Veteran specifically requested return of the case to the AOJ for review of this evidence in the first instance.  As such, the case should be referred to the AOJ for review and preparation of a supplemental statement of the case.

While the case is on remand, the Veteran will have an opportunity to submit or request that VA attempt to obtain updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA treatment records.

2.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraph.  Further development may include providing another VA examination or obtaining another VA medical opinion.

3.  The case should then be readjudicated by the AOJ, including all evidence received since the September 2014 supplemental statements of the case.  See July 2016 Veteran request for AOJ review of additional medical records received in September 2014 and October 2015.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


